Per Curiam.
In its general features, this case exhibits such a similarity to the case of Schnitzler v. New York Transportation Co., 76 N. J. L. 171, that, following that precedent, an alternative writ ought to issue.
- The special feature of the matter, on which counsel for respondents lays much stress, is that the certificate of incorporation of the corporate respondent contains certain provisions purporting to limit the right of stockhoklers to examine the books of the corporation, which are effective to bar the present application. This feature was presented in In re De Vengoechea, 86 N. J. L. 35, but not passed upon. The matter is important and should be decided; and wé are clearly unwilling to decide it against relator on this -rule, nor, on the other hand, should it be decided in favor of either party without fuller consideration and argument than the present rule permits. We conclude that an alternative writ should issue, and this question may then be raised on the record, together with the other questions of good faith, &e., arising in the case.